Dear Representative Romero:
In response to your inquiry of recent date, this office is of the opinion that a state legislator may also hold employment as a school teacher without violating the Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., because of the specific exemption provided by R.S. 42:66 (B):
      B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional education capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams